Case 2:20-cv-06144-RGK-JPR Document 11 Filed 07/31/20 Page 1of3 Page ID #:191

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06144-RGK-JPR Date July 31, 2020

 

 

Title Norma Leticia Quinones v. FCA US LLC et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Action to State Court

I. INTRODUCTION

On May 28, 2020, Plaintiff Norma Leticia Quinones (“Plaintiff”) filed a Complaint against
Defendants FCA US LLC (“FCA” or “Defendant’”’) and Rogers and Rogers Chrysler Jeep Dodge
alleging violations of the Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301 ef seq.) and the Song-
Beverly Consumer Warranty Act (Cal. Civ. Code §§ 1790 ef seq.). Plaintiffs allegations arise from the
purchase of a 2018 Jeep Cherokee Latitude.

On July 9, 2020, FCA removed the action to this Court on federal question and diversity
jurisdiction grounds. The following day, FCA filed a Corrected Notice of Removal. Upon review of the
Corrected Notice of Removal, the Court hereby remands the action for lack of subject matter
jurisdiction.

Il. DISCUSSION

A. Federal Question Jurisdiction

Pursuant to 28 U.S.C. § 1331, a district court shall have original jurisdiction over any civil action
“arising under the Constitution, laws, or treaties of the United States.” A federal question claim brought
under the Magnuson-Moss Warranty Act also requires that the amount in controversy exceeds “$50,000
(exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.” 15
U.S.C. § 2310(d)(3)(B). After a plaintiff files an action in state court, the defendant attempting to
remove the action bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566—67 (9th Cir.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:20-cv-06144-RGK-JPR Document 11 Filed 07/31/20 Page 2 of3 Page ID #:192

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06144-RGK-JPR Date July 31, 2020

 

 

Title Norma Leticia Quinones v. FCA US LLC et al

 

1992). Courts must “strictly construe the removal statute against removal jurisdiction” and remand an
action “if there is any doubt as to the right of removal in the first instance.” Jd. at 566.

Here, Plaintiff seeks restitution for all money paid, incidental and consequential damages,
reasonable attorneys’ fees, and civil penalties. In the Notice of Removal, Defendant asserts that
Plaintiffs Magnuson-Moss claim arises out of federal law and that the amount in controversy exceeds
$50,000. In support, Defendant states that Plaintiff seeks damages in the order of $30,000 (the total
cash price paid by Plaintiff for the vehicle), a civil penalty of $60,000 (two times the actual damages),
and attorneys’ fees totaling approximately $35,000.

Defendant, however, fails to demonstrate that the amount in controversy exceeds $50,000 by a
preponderance of the evidence. First, although Defendant submits evidence that Plaintiff paid $30,000
for the vehicle, this amount does not necessarily reflect the amount in controversy because the value that
Plaintiff is entitled to recover is reduced to account for Plaintiff's use of the vehicle. See Moreno v. GM
Co., No. 2:09-cv-00602 JWS, 2010 U.S. Dist. LEXIS 3672, at *8—9 (D. Ariz. Jan. 15, 2010) (applying
the formula set forth in Schimmer v. Jaguar Cars, Inc., 384 F.3d 402 (7th Cir. 2004)). Without
information about Plaintiff's use of the vehicle (such as the number of miles driven), the Court is left
with considerable doubt as to the amount in controversy. See Tokmakova v. Volkswagen Group of Am.,
Inc., 12-cv-04666 SJO, 2012 U.S. Dist. LEXIS 109164, at *7 (C.D. Cal. Aug. 1, 2012).

Plaintiffs request for attorneys’ fees and civil penalties are also insufficient to satisfy the amount
in controversy. Attorneys’ fees are “costs and interests” within the definition of the Magnuson-Moss
Warranty Act and are therefore excluded from the amount-in-controversy calculation. Accord Moreno,
2010 U.S. Dist. LEXIS 3672, at *3 n.9 (citing Ansari v. Bella Automotive Group, Inc., 145 F.3d 1270,
1271-72 (11th Cir. 1998) (collecting authorities)). Moreover, while civil penalties are available for
willful failure to comply with the Song-Beverly Act, Defendant has not offered any evidence of
willfulness which might support such an award.

Accordingly, the Court finds that Defendant has not satisfied its burden of demonstrating by a
preponderance of the evidence that the amount in controversy meets the jurisdictional requirement in the
Magnuson-Moss Warranty Act.

B. Diversity Jurisdiction

Pursuant to 28 U.S.C. § 1332, a district court shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. District courts within the Ninth Circuit are split with respect to including prospective
attorneys’ fees in the amount in controversy, and some courts have declined to do so. See, e.g., MIC
Philberts Invs. v. Am. Cas. Co. of Reading, 12-cv-0131 AWI, 2012 U.S. Dist. LEXIS 80651, at *13—17

 

! Defendants do not actually address the Magnuson-Moss Warranty Act’s $50,000 amount in
controversy. Instead, Defendants address only the diversity statute’s $75,000 amount in controversy.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:20-cv-06144-RGK-JPR Document 11 Filed 07/31/20 Page 3 o0f3 Page ID #:193

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06144-RGK-JPR Date July 31, 2020

 

 

Title Norma Leticia Quinones v. FCA US LLC et al

 

(E.D. Ca. June 8, 2012). In those cases, the courts have found that attorneys’ fees are in the control of
the client and counsel, and may be avoided or accrue over years depending on legal strategy. See Grieff
v. Brigandi Coin Co., C14-214 RAJ, 2014 U.S. Dist. LEXIS 80509, at *10 (W.D. Wash. June 11, 2014).
The Court finds those holdings well-reasoned and finds that prospective attorneys’ fees are too
speculative for inclusion in the amount in controversy.

For the reasons explained above, the Court finds that Defendant has not satisfied its burden of
demonstrating that the amount in controversy exceeds $75,000 for diversity jurisdiction. Defendant’s
assertions regarding Plaintiff's actual damages, attorneys’ fees, and civil penalties are merely
speculative.

Il. CONCLUSION

In light of the foregoing, the action is hereby REMANDED to state court for all further
proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
